In a proceeding pursuant to CPLR article 78, inter alia, to compel the appellant to credit the petitioner with 408 days of jail time, the appeal is from so much of an order and judgment (one paper) of the Supreme Court, Westchester County (Lange, J.), entered August 1, 1991, as directed that the appellant credit the petitioner with 408 days of jail time.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
We agree with the Supreme Court that the petitioner should be credited with 408 days of jail time towards the sentence of an indeterminate term of 3 1/2 to 7 years impris*717onment he received after pleading guilty to criminal possession of a weapon in the second degree (see, Matter of Colon v Vincent, 49 AD2d 939, affd 41 NY2d 1084).
We have considered the appellant’s remaining argument and find it to be without merit. Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.